DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 11/26/2020 has been entered and is currently under consideration.  Claims 1-5 and 7-18 remain pending in the application.
Claim Objections
Claim 5 objected to because of the following informalities:
In claim 5, “including the structural features” should read --including the structural features of the last--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 9 are rendered indefinite because it is not clear which structural features are being referenced (structural features of the last or structural features of the upper from claim 1), which further makes it not clear upon which claims 7 and 9 depend from.  For the purpose of compact prosecution, the examiner has interpreted the structural features to be the structural features of the upper.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bohnsack et al. (US 2017/0238659 of record) hereinafter Bohnsack.
Regarding claim 4, Bohnsack teaches:
A method of forming an upper for an article of footwear (abstract), the method comprising:
providing a first material layer over a shoe last (step 102; [0054]);
providing a second material layer over the first material layer such that the first and second material layers adhere to each other at an interface between the first and second material layers ([0057]), wherein one or both of the first material layer and second material layer is provided by spray forming a polymer material onto the last ([0032, 0054, 0057]);
removing the material layers from the last and turning the material layers inside out such that the first material layer includes an exposed surface that forms an exterior surface of the upper ([0062]); and
wherein the first material layer or the second material layer comprises a preformed fabric material selected from the group consisting of a knitted material, a woven material, a nonwoven material and an embroidered material ([0032, 0054, 0057]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack in view of Farris et al. (US 2017/0035147 of record) hereinafter Farris.
Regarding claim 1, Bohnsack teaches:
A method of forming an upper for an article of footwear (abstract), the method comprising:
providing a first material layer over a shoe last, wherein the shoe last includes a plurality of structural features formed on an exterior surface of the last (Fig 5: design 31-33, 61-63, step 102; [0052, 0054, 0060]);
providing a second material layer over the first material layer such that the first and second material layers adhere to each other at an interface between the first and second material layers ([0057]), wherein one or both of the first material layer and second material layer is provided by spray forming a polymer material onto the last ([0032, 0054, 0057]); and
removing the material layers from the last and turning the material layers inside out such that the first material layer includes an exposed surface that forms an exterior surface of the upper ([0062]);
wherein, after removing the material layers from the last and turning the material layers inside out, the exterior surface of the upper includes structural features that correspond with and are inverted in contour in relation to the structural features on the exterior surface of the shoe last, and the structural features on the exterior surface of the upper comprise three dimensionally raised surface features (Fig 5: design 31-33, 61-63, step 102; [0052, 0054, 0060]).
Bohnsack does not teach wherein the structural features are formed over at least 50% of the exterior surface of the upper.
In the same field of endeavor, Farris teaches a repeating pattern of auxetic openings and upper structural features that covers substantially the entire upper portion of an upper for the motivation of allowing the upper to stretch and better conform to a foot (Fig 1-2; openings 150, upper portions 160; [0050]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the forming of structural features of the upper as taught by Bohnsack to include the auxetic openings as taught by Farris in order to allow the upper to stretch and better conform to a foot.
Regarding claim 2, Bohnsack in view of Farris teaches the method of claim 1.
Bohnsack further teaches wherein the first material layer or the second material layer comprises a fibrous material including fibers disposed within the second material layer ([0032, 0054, 0057]).
Regarding claim 3, Bohnsack in view of Farris teaches the method of claim 1.
Bohnsack further teaches wherein the first material layer or the second material layer comprises a fibrous mixture of staple fibers combined with a binder material, and the fibrous mixture is spray formed onto the last ([0032, 0054, 0057]).
Regarding claim 5, Bohnsack in view of Farris teaches the method of claim 1.
Bohnsack further teaches providing a first material layer over the shoe last comprises: spray forming the first material layer onto the exterior surface of the shoe last including the structural features (Fig 5: design 31-33, 61-63; [0052, 0060]).
Regarding claim 7, Bohnsack in view of Farris teaches the method of claim 1.
Bohnsack further teaches wherein the structural features comprise at least one pattern unit that repeats over the exterior surface of the upper (Fig 1: design 31).
Regarding claim 8, Bohnsack in view of Farris teaches the method of claim 7.
Farris further teaches wherein the at least one pattern unit comprises an auxetic pattern (Fig 1-2; openings 150; [0050]).
Regarding claim 9, Bohnsack in view of Farris teaches the method of claim 5.
Bohnsack further teaches wherein the structural features comprise a plurality of different pattern units located at different zonal areas of the upper (Fig 1, 5: design 31-33; [0038, 0052, 0060]).
Regarding claim 10, Bohnsack in view of Farris teaches the method of claim 1.
Bohnsack further teaches applying a component over a part of the first material layer prior to providing the second material layer over the first material layer such that the component is disposed between the first and second material layers of the upper ([0058]).
Regarding claim 11, Bohnsack teaches the method of claim 10.
Bohnsack in view of Farris does not teach wherein the component comprises a structural support that is provided at a location of the upper that defines a heel end of the upper, a lateral side of the upper, a medial side of the upper or a toe end of the upper.
However, Bohnsack further teaches that the component functions to provide structural support at preselected locations ([0058]).  Bohnsack further teaches that the heel and toe areas of the upper are high stress areas where it is beneficial to reinforce ([0065]).
Therefore it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the component as taught by Bohnsack to be a structural toe/heel support as taught by Bohnsack in order to provide structural support in high stress areas.
Regarding claim 17, Bohnsack in view of Farris teaches the method of claim 1.
Bohnsack further teaches a method of forming an article of footwear, the method comprising: forming an upper according to the method of claim 1; and depositing a sole structure onto a bottom surface of the upper ([0064]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack in view of Farris as applied to claim 10 above, and further in view of Bruce (US 2015/0007451 of record) and Taniguchi et al. (US 2015/0013187 of record) hereinafter Taniguchi.
Regarding claim 12, Bohnsack in view of Farris teaches the method of claim 10.
Bohnsack further teaches wherein the first and second material layers are provided over the last by spray forming polymer materials onto the last. 
Bohnsack in view of Farris does not teach providing a plurality of elongated structural features on an exterior surface of the last that form openings that extend through the first and second material layers spray formed onto the last; 
In the same field of endeavor regarding shoe lasts, Bruce teaches providing a plurality of elongated structural features on an exterior surface of a last that form openings that extend through the material forming the upper for the motivation of forming eyelets (Fig 24: pins 1130; [0111]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the last as taught by Bohnsack in view of Farris with the pins as taught by Bruce in order to form eyelets.
Bohnsack in view of Farris and Bruce does not teach wherein the component comprises a plurality of annular members applied over the elongated structural features so as to be located at the openings and between the first and second material layers.
However, Bohnsack teaches applying components between the two layers to provide structural support to the upper.
Bruce teaches forming eyelets using pins that extend through the material of the upper.
In the same field of endeavor regarding footwear manufacture, Taniguchi teaches a reinforcement for an upper having a plurality of eyelets for the motivation of providing structural support and ornamentation (Fig 4b: reinforcement member 2; [0038]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the component as taught by Bohnsack in view of Farris and Bruce with the reinforcement member as taught by Taniguchi in order to provide structural support and ornamentation. 
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack in view of Bruce and Taniguchi.
Regarding claim 13, Bohnsack teaches:
A method of forming an upper for an article of footwear (abstract), the method comprising:
providing a first material layer over a shoe last (step 102; [0054]);
providing a second material layer over the first material layer such that the first and second material layers adhere to each other at an interface between the first and second material layers ([0057]), wherein one or both of the first material layer and second material layer is provided by spray forming a polymer material onto the last ([0032, 0054, 0057]);
removing the material layers from the last and turning the material layers inside out such that the first material layer includes an exposed surface that forms an exterior surface of the upper ([0062]);
wherein the first material layer is provided over the last by spray forming a polymer material onto the last ([0054]), and applying a textile material over the first material layer ([0058]).
Bohnsack does not teach providing an elongated structural feature on an exterior surface of the last to form an opening through the first material layer the applied textile material being visible through the first material layer at the opening.
Bruce teaches providing pins on a last for the motivation of forming openings in the upper (Fig 24: pins 1130; [0111]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the last as taught by Bohnsack with the pins as taught by Bruce in order to form openings in the upper.
Taniguchi teaches openings in the first layer of an upper having textile material being visible through the first material layer at the openings for the motivation of realizing a stable support of the foot (Fig 3A: base member 1, reinforcement member 2, portions 11; [0101]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Bohn to include the openings in the first layer as taught by Taniguchi in order to realize a stable support of the foot. 
Regarding claim 14, Bohnsack in view of Bruce and Taniguchi teaches the method of claim 13.
Bruce further teaches wherein the textile material comprises the second material layer ([0058]).
Regarding claim 15, Bohnsack in view of Bruce and Taniguchi teaches the method of claim 13.
Bohnsack further teaches wherein the textile material is applied prior to providing the second material layer over the first material layer such that the textile material is disposed between the first and second material layers ([0058]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack in view of Bruce and Taniguchi as applied to claim 15 above, and further in view of Breithaupt et al. (US 2016/0168774 of record) hereinafter Breithaupt.
Regarding claim 16
Bohnsack further teaches spray forming the second material layer over the first material layer ([0058]).
Taniguchi teaches the opening.
Bohnsack in view of Bruce and Taniguchi does not teach masking an area of the first material layer that includes the opening and a portion of the textile material and leaving the masked area of the first material layer uncovered by the second material layer.
In the same field of endeavor regarding footwear manufacture, Breithaupt teaches masking an area of a first material layer that includes a portion of textile material and leaving the masked area of the first material layer uncovered by the second material layer for the motivation of providing a portion of greater breathability, increased flexibility, and reduced stiffness (Fig 12; mask 385; [0099, 0114]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the method as taught by Bohnsack in view of Bruce and Taniguchi to include a masking step as taught by Breithaupt in order to provide a portion of greater breathability, increased flexibility, and reduced stiffness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack in view of Farris and Taniguchi.
Regarding claim 18, Bohnsack in view of Farris teaches the method of claim 17.
Bohnsack in view of Farris does not explicitly recite wherein deposition of the sole structure comprises: applying a mold to the upper such that a mold cavity is located beneath the bottom surface of the upper; and injecting a sole structure forming material into the mold cavity to form the sole structure.
However, Bohnsack teaches using injection molding to join a sole to the bottom of an upper. 
Taniguchi teaches applying a mold to the upper such that a mold cavity is located beneath the bottom surface of the upper; and injecting a sole structure forming material into the mold cavity to form the sole structure for the motivation of obtaining an integral shoe (Fig 10B; [0128-0129]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the step of joining a sole as taught by Bohnsack in view of Farris to include the molding step as taught by Taniguchi in order to obtain an integral shoe.
Response to Arguments
Applicant's arguments filed 11/26/2020 have been fully considered but they are not persuasive.
Regarding the 112 rejections of claims 5 and 7-9, the examiner suggests explicitly labeling the structural features e.g., “the structural features of the last” or “the structural features of the upper”.
Regarding claim 1, applicant argues that the auxetic openings of Farris cannot be considered to be three dimensionally raised structural features as amended since they are openings that extend through the upper.  However, Farris teaches that the openings 150 may be a blind hole (i.e., does not extend all the way through the upper) or recess ([0037]).  As such, the auxetic openings 150 and upper portions 160 which covers the majority of the surface of the upper meets the limitations of three dimensionally raised structural features as compared to the bottom surface of the blind openings 150.
Regarding claim 4, applicant argues that the fabric spray formed onto the last taught by Bohnsack cannot be considered to be a preformed fabric material because it is formed, not preformed.  However, the examiner notes that the fabric is spray formed in a step prior to completion of the entire upper and under the standard of broadest reasonable interpretation is considered to be “preformed.”  Furthermore, the claims to not include language that would limit at what step in the method the preformed fabric material must be formed.
Regarding claim 13, applicant argues that it is not obvious to combine the references of Bohnsack, Bruce, and Taniguchi to arrive at the claimed invention because Bruce and Taniguchi do not teach spray forming on a last to form an upper.  However, Bruce and Taniguchi are relied upon for a teaching of the claimed elongated structural features on the last and claimed openings in the first layer of the upper having textile material being visible through the first material layer at the openings, respectively.  All references share the same field of endeavor of footwear manufacture, specifically forming of uppers using shoe lasts.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                                                                                                                                                                                                                                

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743